      Case 3:20-cv-00418-DPJ-FKB Document 19 Filed 09/03/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT OF
                THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION



BETTY NORMAN                                                    PLAINTIFFS
ALFRED NORMAN

VS.                       CIVIL ACTION NOL 3:20-CV-418-DPJ-FKB

GEICO INSURANCE,                                                DEFENDANTS
 GEORGE’S PLACE, INC.
and JOHN DOE COMPANY
and JOHN DOE

_______________________________________________________________________

         PLAINTIFFS’ OBJECTION FOR THE RECORD REGARDING
                     THE COURT’S ORDER DOC.[18]

_______________________________________________________________________



      COMES NOW, Plaintiffs by and through their attorney of record and files this

objection to the honorable chief Judge Daniel Jordan.

                                    BACKGROUND

   In the instant case, the honorable judge Jordan filed an Order of denial of Plaintiff’s

motion for reconsideration of Plaintiffs motion to remand back to state court. Doc. [18].

There the Court provided it’s reasoning for the denial provided numerous passages as to

why the Court denied the motion to reconsider, and since Plaintiffs filed a second motion




                                             1
      Case 3:20-cv-00418-DPJ-FKB Document 19 Filed 09/03/20 Page 2 of 7




to remand question the Court’s discretion on piercing the pleadings, there will not be any

reason for Plaintiffs to mention that here.

   However, Plaintiff’s attorney respectfully is forced to make this record for the benefit

of Plaintiffs since the Court stated remarks that might cause Plaintiffs to assume their

lawyer might be illiterate or otherwise, and the record is also made so all readers

including the higher courts, if necessary can follow Plaintiffs issues before the district

courts.

   On page (3) of the Court’s Order in foot note 2, the stating: “Nearly ever statement

from Plaintiffs’ briefs that is quoted in this Order contains multiple grammatical and/or

typographical errors. Rather than highlighting each mistake, the Court will simply insert

a single “sic” after each quote containing such errors .”

   As a result, Plaintiffs’ attorney feels that for the cautious of Plaintiffs thinking in a

negative light about their legal representative and possibly causing harm to any Plaintiff’s

cases, Plaintiffs attorney holds these truth to be facts.

   First, we seem to be in an age where the court chooses to dismantle the lawyer before

them with harmful comments as the one cited in the above aforementioned paragraph. It

appears that such comments are not provided to help the attorney understand nor know

what is expected by the court, but rather vicious words to attempt to dissuade the lawyer

from working/arguing law before such court.

   The issue in this weird mean hearted statement is that it is likely true that Plaintiff’s

counsel has several grammatical errors within her pleading[s], but even with such errors

                                               2
       Case 3:20-cv-00418-DPJ-FKB Document 19 Filed 09/03/20 Page 3 of 7




it appeared that the court understood the argument and that the law as cited, likely had

grammatical errors as well, and Plaintiff’s counsel can only copy and paste the cited case

law.

   Plaintiff’s attorney makes this record that she has absolute no power no authority

when it comes to how the court desires Plaintiff’s attorney to write. It is true that the

court, with a strike of his pen can hold Plaintiff’s attorney in contempt for anything the

court desires and there is nothing a practicing attorney can do about it other than take

such matters to the highest court of the land.

   Plaintiffs’ must know that this attorney has done all that she can on their behalf in

bringing their issues before the court, but it appears, by the mean spirited comments

found in footnote 2, nothing Plaintiff’s attorney can say yet alone write change the

opinion of the court toward the attorney. It would seem like the court should welcome

attorneys whom fight vigorously has sworn by the oath to practice law. Not sure why

that is not the case in this matter as well as other district courts.

   As such, Plaintiff’s attorney wants to make sure that everyone involved in legal

courtroom arguments with this attorney understands what they are seeing. Plaintiffs’

attorney is a black woman, a freedom fighter of the 21st century. Yes, the writing and

grammatical errors as stated by the court is a result of Plaintiff’s lawyer going to public

schools where children had to be more concerned about a meal and not being attacked

while walking home from school than learning all the ways to punctuate a paragraph.



                                                 3
      Case 3:20-cv-00418-DPJ-FKB Document 19 Filed 09/03/20 Page 4 of 7




   Another reason that this court along with other courts will find Plaintiffs lawyer a bit

different than other practicing attorneys that comes before the honorable judge, is that

this attorney has been through many attacks by racist, mean hearted and despicable

people. This attorney even this year has had to fight against racism just to live in her

personal home with her family. And as far as this attorney can tell, that is all because

there are some people whom are not African American, that will like very much for their

neighborhood to remain all white. However, this attorney, as I have taught my children,

would like to know that the system works, that the laws of the U.S. Constitution works

for all people, and not some.

   Plaintiffs’ counsel takes such mean spirited remarks from this court serious and as a

method for the court to stop the very fighting that Plaintiffs counsel swore to vehemently

uphold in the courtroom.

   Plaintiffs’ counsel has always upheld the district court as a court of equality among all

people. Never had this lawyer believed that this court would not be respectful toward all.

In fact, Plaintiff esteemed this court as a honorable authority and has always respected the

same. However, Plaintiffs’ lawyer has no different feeling about the court even after it is

clear that the court desired the mean spirited words to humiliate and embarrass Plaintiff’s

attorney before the opposing counsels. Plaintiffs are sure that the defendants attorney

feel wonderful about the court’s order, specifically the harmful words that the court

wrote. Plaintiffs have been made abreast of these facts and they were asked if they would

like this lawyer to withdraw from their case based on the court suggesting that Plaintiffs

                                              4
      Case 3:20-cv-00418-DPJ-FKB Document 19 Filed 09/03/20 Page 5 of 7




counsel is illiterate. Plaintiffs’ said, no, they respect the fact that a black woman is

helping them in spite of the opposition from the court as well as the defendants.

   Plaintiffs’ counsel believe that the court designed such ridiculed words to put

Plaintiffs’ counsel in awe of receiving denial and possibly a loss of Plaintiffs’ case which

is why this lawyer went over the order with Plaintiffs and offered to withdraw as counsel.

However, Plaintiffs counsel still says to the world that she is a freedom fighter no

different that strong black women such as Harriet Tubman, who fought forward in the

opposition of strong forces. Plaintiffs attorney contend that just as Harriet made it, I will

too with misspelled words and grammatical errors.

                                        CONCLUSION

Plaintiffs file this document as an objection to the court’s order regarding the court’s hard

words in the court’s footnote number two.

   Plaintiffs’ attorney is in on wise being disrespectful to the chief judge of the Southern

District, instead making a record for possibly appeal and/or for the benefit of the readers.

Respectfully Submitted this the 3rd day of September, 2020

/s/Abby Robinson (MBN. 105157)
ABBY ROBINSON LAW FIRM PLLC.
227 E. Pearl Street
JACKSON, MS 39201
PH. 601-321-9343
FAX. 601-487-6326
EMAIL: arobinsonlawfirm@yahoo.com
EMAIL: abby@askabbylaw.com




                                               5
      Case 3:20-cv-00418-DPJ-FKB Document 19 Filed 09/03/20 Page 6 of 7




                              CERTIFICATE OF SERVICE

I the undersigned declare that on August 25, 2020, I have filed this document with the

court, electronically, and such system will deliver a copy to all parties.


/s/Abby Robinson (MBN. 105157)
ABBY ROBINSON LAW FIRM PLLC.
227 E. Pearl Street
JACKSON, MS 39201
PH. 601-321-9343
FAX. 601-487-6326
EMAIL: arobinsonlawfirm@yahoo.com
EMAIL: abby@askabbylaw.com


James C. Martin esq.
Martin Law Office, LLC
106-B W. Leake Street
Clinton, Mississippi 39056
email: jmartinlaw@comcast.net
Attorney for Defendant George’s Place Auto

David Lee Gladden Jr.
455 Pebble Creek Drive
Madison, Mississippi 39110
lgladde@gladdeingram.com
Attorney for GEICO Insurance




                                              6
Case 3:20-cv-00418-DPJ-FKB Document 19 Filed 09/03/20 Page 7 of 7




                                7
